Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/648,229; 62/522,847; and 15725430, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The applications fail to provide support for the sending of kits with different sized trays nor selection of a tray by a patient based on a relative size of the tray on a dental arch of the patient. As such the earliest priority date provided to the instant claims is 04/27/2018.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 18, 20-25 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant has asserted that the evidence of MouthpieceGuy is relied upon as the only reasoning to modify Fisher to include a second or third set of trays, however this is incorrect as the motivation to combine Fisher with the newly cited Tchouangang is found within Tchouangang including the resulting 4 trays, two of a first set already taught by Fisher and at least the additional two trays provided by the disclosure of Tchouangang. MouthpieceGuy does however support the provisions of obviousness under KSR “The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397”.
Further in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While Mouthpiece guy discloses only sending three trays, it was not relied upon for the teaching for the 4 trays, but as evidence of the obviousness of the addition of trays of different sizes based on the know issue of patient jaw size variations. 

The same arguments applied to claims 18 and 24 are similarly addressed as above to claim 1.
Examiner has provide additional support for the obviousness of the proposed claims by the teachings of MouthPieceGuy et al. disclosing the supplying multiple sizes of trays in an at home impression kit was well known and obvious because “everybody has different sized teeth” (page 3-5). Further MPEP 2144.III makes clear “ THE EXPECTATION OF SOME ADVANTAGE IS THE STRONGEST RATIONALE FOR COMBINING REFERENCES” and that “(indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves."), thus the argument of hindsight is not persuasive as the prior art discloses the claimed subject matter and motivation for the “common-sensical” provisions of impressions trays of different sizes for upper and lower jaws for taking impressions by someone who is not a dentist, orthodontist, or dental professional.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 9, 21, 24 and 25, are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2009/0081604 A1) in view of Tchouangang et al. (US 2011/0183293 A1) and further evidenced by Mouth Piece Guy et la. (Mouth Piece guy vs the competition: impression kits, www.youtube.com/watch?v=tYOjMtYWQOQ&feature=youtu.be, 02/23/2018 pdf with screen shots provided).
Regarding claims 1, 3, 8, 21, 24, and 25, Fisher discloses sending a dental impression kit to a patient at a location that is remote from an office of a dentist, an orthodontist, or other dental professional for the administration of the contents of the dental impression kit  to form a plurality of dental impressions of the patient’s teeth (Fig. 4 element 410, paragraph [0015] lines all disclosing the receiving of the kit at the address of the patient and thus would require sending, further paragraph [0016] lines 1-5 disclosing the address is not a dental office), the dental impression kit including only a plurality of dental trays that includes a single set of dental trays including a first tray that is an upper dental tray and a second tray that is a lower trays (paragraph [0021] lines 1-6 disclosing a first dental tray for maxillary teeth and a second tray for mandibular teeth), a base putty, and a catalyst putty, the base putty and the catalyst putty being mixable to form a putty mixture that can be positioned in the dental trays for creating a plurality of dental impressions (paragraph [0015] lines 5-10 disclosing the putty requires mixing to form a settable impression material thus being a base and catalyst putty, paragraph [0040] lines 5-9 disclosing a base material and addition of a catalyst); receiving the plurality of dental impressions created using the a dental tray of the first set of dental trays (Fig. 4 element 420), and manufacturing a plurality of dental aligners based on a dental impression of the plurality of dental impressions, the plurality of dental aligners being specific to the patient and being configured to reposition one or more teeth of the patient (Fig. 4 elements 440-470), the manufacturing of the plurality of dental aligners including manufacturing a first set of dental aligners corresponding to an upper dental arch of the patient and a second set of dental aligners corresponding to a lower arch of the patient (paragraph [0056] all)
Fischer discloses steps identical to the instant application as discussed above but fails to explicitly disclose that the trays in the kit consist of a set of first of two trays with a first size and a 
However, Tchouangang discloses an at home dental impression supply kit (title and abstract disclosing the kit is for use by a patient without visiting a dentist), the kit providing a set of upper and lower dental trays (Fig. 1 elements 5 and 6) and acknowledges and discloses that different patients were known required different size dental trays in order to take proper at home impressions ( paragraph [0075] lines 4-6 disclosing providing a “number sufficient to accommodate size differences among individuals) with a first set, a second set and/or a third tray sets of upper and lower trays of different sizes (paragraph [0076] lines 1-6), and the set of trays and there particular sizes and types being selected based on the relative fit of the different sized trays to the size dental arch of the patient (paragraph [0015] lines 1-6, and 10 and [0076] lines 2-6 disclosing the known issue of selecting/using the proper sized tray based on need).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a kit consisting of two or three sets of dental trays of different sizes and/or the different sets consisting of upper and lower trays of first, second, and/or third sizes to each set and the selection of the tray based on relative need for fit on a patient as taught by 
 Regarding claim 2, Fisher/Tchouangang /MouthPieceGuy as combined further discloses where the first set of trays is an upper dental arch tray and lower arch tray(Fischer paragraph [0021] lines 1-6 disclosing a first dental tray for maxillary teeth and a second tray for mandibular teeth).
	Regarding claim 5, Fisher/Tchouangang /MouthPieceGuy further discloses sending a plurality of dental aligners to the patient (Fischer fig. 2 element 260).
.
Claims 4, 6, 7, 8, 18, and 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2009/0081604 A1) in view of Tchouangang et al. (US 2011/0183293 A1) further motivated by Mouth Piece Guy et la. (Mouth Piece guy vs the competition: impression kits, www.youtube.com/watch?v=tYOjMtYWQOQ&feature=youtu.be, 02/23/2018 pdf with screen shots provided)as applied above and further in view of Kaza et al. (US 2008/0206705 A1).
Regarding claims 4, 6, 7, 8, 18, 20, 22, and 23, Fischer/Tchouangang/MouthPieceGuy discloses steps identical to the instant application as discussed above, but fails to explicitly disclose where the receiving the plurality of dental impressions further includes receiving at least one or both of the trays of the first set/plurality of dental impressions created using the first set of upper and/or lower dental trays and receiving a second set/plurality of impressions created using the second or third set of upper and/or 
However, Kaza discloses a method of initial kits being provided with a set of trays for either jaw to be provide with at least two trays for that jaw and further receiving a plurality of dental impressions (Fig. 6a element s600) in order to make dental appliance shells that reposition teeth (paragraph [0049] all) by the receiving of any number/plurality of dental impression sets of upper or lower jaws to combine the sets in order to provide the aligners (paragraphs [0046] all, [0051] lines 1-2 disclosing aligners for either the upper or lower jaw) .
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the kit having sets of upper or lower trays consisting of two trays of each upper and lower with the same size and receiving of impressions to include receiving multiple sets/ a plurality of the upper and lower jaws to include more than one impression set of the same upper and lower jaw as taught by Kaza into the method of impression being used based on sizing of tray requirements for each upper and lower jaw as taught by Fischer/Tchouangang/MouthPieceGuy for the purpose of the method being able to create satisfactory models of teeth to form shells from based on multiple impressions some of which may have distortions in parts and form a combination positive jaw model from the multiple impressions each having a different distortion is the patient is unsatisfied with one particular impression as taught by Kaza (paragraph [0044] lines 1-7, paragraph [0057] lines 1-14 disclosing receiving any number of impression of the same jaw for a number of reasons including judgement of satisfactory impressions). As Fischer/Tchouangang/MouthPieceGuy would provide the kit consisting of two or three sets of differently sized impression trays and would select the various trays based on different patient’s upper and lower jaw sizes, which would inherently in the natural population include some patients needing different sized trays for proper fitting of upper and lower jaws (Mouthpieceguy page 3, Tchouangang .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2009/0081604 A1) in view of Tchouangang et al. (US 2011/0183293 A1) further motivated by Mouth Piece Guy et la. (Mouth Piece guy vs the competition:impression kits, www.youtube.com/watch?v=tYOjMtYWQOQ&feature=youtu.be, 02/23/2018 pdf with screen shots provided) and further in view of Kurthy et al. (US 2015/0010879 A1).
Fischer/Tchouangang/MouthPieceGuy discloses steps identical to the instant application as discussed above but fails to explicitly disclose where the first amount of base putty and the first amount of catalyst putty is greater than the second amount of base putty and the second amount of catalyst putty, however MouthPieceGuy does disclose the need for different size trays using different amounts of provided putties (page 13-19).
However, Kurthy discloses a system of hydraulic bite down dental impression (title and abstract) that includes sets of trays having different sizes and the use of different amounts of base and catalyst putties in accordance with different sized trays being loaded with appropriate amounts of putty for impressions (paragraph [0064] lines 1-39 disclosing it was known to provide base and catalyst putties “based on the size of the impression tray and amount of impression putty necessary to the particular impression”).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the provision of a first amount of base and catalyst putty being greater than the second amount of base and catalyst putty as taught by Kurthy into the method of impression being used based on the at least two different sized tray requirements for each upper and lower jaw as taught by Fischer/Tchouangang/MouthPieceGuy for the purpose of providing for each tray the amount of putty necessary for the particular impression and based on the size of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	06/16/2021
/EDWARD MORAN/               Primary Examiner, Art Unit 3772